Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 1 of 24 PageID# 2002



                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA

 SONY MUSIC ENTERTAINMENT, et al.,

             Plaintiffs,

       v.                                    Case No. 1:18-cv-00950-LO-JFA

 COX COMMUNICATIONS, INC., et al.,

             Defendants.



        DEFENDANTS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT
                     OF THEIR MOTION TO COMPEL
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 2 of 24 PageID# 2003



                                               TABLE OF CONTENTS

                                                                                                                               Page

I.      INTRODUCTION .............................................................................................................. 1
II.     PLAINTIFFS’ FINANCIAL DATA .................................................................................. 2
        A.        Plaintiffs’ Per-Work, Per-Channel Revenue ........................................................... 2
                  1.         This information is relevant to statutory damages. ..................................... 3
                  2.         This information can clearly be used to calculate estimated lost
                             revenue, which is, again, relevant to statutory damages. ............................ 5
                  3.         Plaintiffs’ fail to articulate a specific burden. ............................................. 7
        B.        Cox is no longer seeking Plaintiffs’ per-work profit and loss statements, as
                  Plaintiffs have unequivocally represented that they do not exist............................ 8
        C.        Plaintiffs’ financial “proffer” is non-responsive and requires the
                  production of the information Cox seeks with this Motion. ................................... 9
III.    DOCUMENTS CONCERNING THE VALIDITY OF THE COPYRIGHTS AND
        PLAINTIFFS’ OWNERSHIP OF THEM ........................................................................ 10
IV.     DOCUMENTS CONCERNING “COX” ......................................................................... 12
V.      DOCUMENTS CONCERNING THE COPYRIGHT ALERT SYSTEM (“CAS”)
        AND THE ACTIONS OF OTHER ISPS ......................................................................... 15
VI.     DOCUMENTS CONCERNING AND COMMUNICATIONS WITH
        MARKMONITOR ............................................................................................................ 17
VII.    COMMUNICATIONS WITH AND DOCUMENTS CONCERNING THE RIAA........ 18
VIII.   DOCUMENTS CONCENRING THE EFFECT OF COPYRIGHT
        INFRINGEMENT ON PEER-TO-PEER FILE SHARING SITE.................................... 20
IX.     CONCLUSION ................................................................................................................. 20




                                                                 i
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 3 of 24 PageID# 2004




I.     INTRODUCTION

       Although replete with hyperbole and vitriol, Plaintiffs’ Opposition fundamentally fails to

address the relevance of the categories of documents Cox has actually moved on, or any specific

burden with producing those documents. The parties have been meeting and conferring over the

requests at issue for nearly seven weeks now. In light of the information exchanged during those

meet and confers, Cox’s Motion was directed at tailored categories of documents that are both

highly relevant to Cox’s defense, and entirely proportional to the needs of this case. Rather than

respond to the tailored categories on which Cox moved, Plaintiffs attempt to create a straw man

by disregarding all of the clarification and narrowing that Cox has provided, which is explicitly

outlined both in the parties’ meet and confer letters attached to Cox’s Motion and in its

Memorandum, and instead argue only that Cox’s original requests are overbroad and impractical.

This tactic is intended only to confuse issues and deprives the Court of the results of the parties’

extensive meet and confer efforts. Plaintiffs fail to meaningfully respond to the narrowed requests

on which Cox actually moved.

       In addition, while Plaintiffs assert that they have produced nearly 300,000 documents in

this case, almost 280,000 of these documents are copyright infringement notices—machine-

generated .txt files exported from MarkMonitor’s system. The balance is a scattershot of cherry

picked documents relating to copyright ownership and validity. Where 58 Plaintiffs assert

secondary copyright infringement of nearly 11,000 works with a claim in excess of $1.6 billion,

they must produce basic chain of title and validity documents, not merely those that they

unilaterally deem “sufficient.” While Plaintiffs misleadingly claim that they “made no such

specific monetary demand in their Complaint,” Opp’n at 10, it is of course basic math: Plaintiffs

seek statutory damages of up to $150,000 per work for 10,729 allegedly infringed works.



                                                 1
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 4 of 24 PageID# 2005



        Plaintiffs also resist producing basic financial information about the works in suit. Shortly

before filing their opposition, Plaintiffs produced their so-called “proffer” of financial data—in

sum and substances, it consists of a few sentences describing how each Plaintiff group calculates

its revenue from digital downloads but provides no actual revenue data. This is clearly not an

acceptable substitute for actual revenue data.

        The categories of documents and information that Cox seeks are tailored based upon the

parties’ extensive meet and confer discussions, highly relevant, and proportional to the needs of

this case.

II.     PLAINTIFFS’ FINANCIAL DATA

        Plaintiffs focus their opposition to Cox’s requests for basic financial data arguing straw

man issues that have been rendered moot by the parties’ meet and confer discussions. But

Plaintiffs know exactly what Cox is seeking as Cox has confirmed it in multiple letters and its

Motion: Cox seeks each plaintiff’s per-work, per-channel revenue for the years 2010-2014 and

any existing analyses bearing on the profits Plaintiffs make per work. Mot. at 3-5. Plaintiffs barely

mention these specific requests and when they do, fail to demonstrate why such information is not

relevant or proportionate to the needs of this case. Plaintiffs should be compelled to produce this

information or, at the very least, represent the type(s) of per-work revenue information that each

plaintiff maintains.

        A.     Plaintiffs’ Per-Work, Per-Channel Revenue

        Plaintiffs try to focus on Cox’s original requests, served nearly two months ago, and ignore

what the parties have been discussing since then—Plaintiffs’ per-work, per-channel revenue.

Opp’n at 3. Plaintiffs argue that Cox’s request for “basic financial data” is divorced from reality.

Id. But it is Plaintiffs’ opposition that is divorced from Cox’s Motion. Plaintiffs focus their

opposition on this issue by claiming that they do not maintain per-work profit and loss statements.


                                                 2
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 5 of 24 PageID# 2006



But, as Plaintiffs know, in light of Plaintiffs’ representations during meet and confers that they do

not have this information, Cox instead seeks Plaintiffs’ per-work, per-channel revenue from

the works-in-suit and information or analyses in Plaintiffs’ possession regarding the profits

earned from any of the works at issue, any artist whose work is at issue or, if a Plaintiff’s

works are divided into different labels or divisions, information relating to the profits earned

by those labels or divisions. Mot. at 5; see also Declaration of Jennifer A. Golinveaux in Support

of Cox’s Motion to Compel (“Golinveaux Decl.”), 1 Ex. 7 at 2-3. Where Plaintiffs do address this

entirely reasonable request, they fail to articulate why this is not relevant or why it would be unduly

burdensome to produce this information, let alone the burden to each producing plaintiff.

                1.      This information is relevant to statutory damages.

         Plaintiffs misleadingly argue that a rights holder is not required to prove its actual damages

in order to obtain statutory damages. But Cox has not argued that. Instead, Cox has cited cases

that establish that a rights holder’s actual damages is relevant to a jury’s determination of statutory

damages. See Mot. at 5 (citing Seoul Broad. Sys. Int’l, Inc. v. Young Min Ro, No. 1:09CV433

LMB/IDD, 2011 WL 3207024, at *8 (E.D. Va. July 27, 2011); EMI April Music, Inc. v. White,

618 F. Supp. 2d. 497, 508-09 (E.D. Va. 2009); Nimmer on Copyright § 14.04[B] at 14-41; Dae

Han Video Prod., Inc. v. Chun, No. CIV. A. 89-1470-A, 1990 WL 265976, at *7 (E.D. Va. June 18,

1990).

         Moreover, none of the cases that Plaintiffs cite contradict this point. See F. W. Woolworth

Co. v. Contemporary Arts, 344 U.S. 228, 232-33 (1952) (recognizing that even if the court

estimates statutory damages instead of actual damages, the determination should be made “by




1
    ECF No. 75-1.


                                                   3
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 6 of 24 PageID# 2007



taking into account both components and the difficulties in the way of proof of either”); 2 Superior

Form Builders, Inc. v. Dan Chase Taxidermy Supply Co., 74 F.3d 488, 496 (4th Cir. 1996) (finding

that the jury was properly instructed to focus on actual damages suffered by the plaintiffs in making

their statutory damages determination). 3

       In addition, as asserted in Cox’s Motion, this Court ordered BMG and Round Hill to

produce this same information because it is relevant to statutory damages. Mot. at 8; Golinveaux

Decl., Ex. 9 (Hr’g Tr. at 32:11-33:7). And Judge O’Grady did the same, when he denied BMG’s

motion to exclude Dr. Ryan Sullivan from opining on this very issue to the jury (using BMG’s

per-work, per-channel revenue data) and when he instructed the jury on damages. Declaration of

Jennifer A. Golinveaux in Support of Cox’s Reply Memorandum of Law (“Golinveaux Reply

Decl.”), Ex. 23 (Nov. 23, 2015 Hr’g Tr. at 16:14-17, 22:8-11) (allowing Dr. Sullivan’s testimony

concerning actual damages calculations over BMG’s objections that he should not be allowed to

conduct a “precise quantification of damages”); Ex. 22 (BMG, Trial Tr. at 2149:23-2150:14) (jury

instruction considering BMG’s lost revenues, amongst other factors, for calculating a damages

award). Plaintiffs do not even attempt to argue why the relevance considerations are different here

than they were in BMG.




2
  In F. W. Woolworth, the Supreme Court chastised the lower court for excluding testimony and
proof of actual damages stating that “[i]t might have been better practice to have received the
evidence, even if it fell short of establishing the measure of liability; for when recovery may be
awarded without any proof of injury, it cannot hurt and may aid the exercise of discretion to hear
any evidence on the subject that has probative value.” Id. at 230-31.
3
  See also Tattoo Art Inc. v. TAT Int’l LLC, 498 F. App’x 341, 348 (4th Cir. 2012) (challenging
the total amount of the statutory damages award but not how the district court arrived at the
amount); Superior Form Builders, 74 F.3d at 496 (4th Cir. 1996) (arguing that “statutory damages
must bear some reasonable relationship to the amount of actual damages”); Bryant v. Media Right
Prods., Inc., 603 F.3d 135, 144 (2d Cir. 2010) (recognizing the copyright holder’s revenue in a
non-exhaustive list of factors courts consider when determining the “appropriate level of statutory
damages”).


                                                 4
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 7 of 24 PageID# 2008



        Moreover, Plaintiffs misrepresent the analysis performed by Cox’s expert in BMG, Dr.

Sullivan. While Dr. Sullivan testified to the average revenue across all BMG’s works (76.3%

digital downloads and 23.7% streaming), his damages calculation took into account the exact ratio

for each work in suit. See, e.g., Golinveaux Reply Decl., Ex. 22 (BMG Trial Tr. at 1691:11-

1692:1) (“So I looked at each and every individual work in each year to figure out what that

allocation is for each of those works, and I used those individual allocations, just like you see here

on this table, just except for all of the works.”); see also id. at 1761:6-19. In any event, Plaintiffs’

comparison to how Dr. Sullivan utilized this data in BMG has no bearing on whether it should be

produced in this case. The fact that it was produced, utilized, and put before the jury, which

awarded BMG a fraction of the statutory damages it sought, clearly demonstrates its relevance.

                2.      This information can clearly be used to calculate estimated lost
                        revenue, which is, again, relevant to statutory damages.

        Plaintiffs separately argue that Cox’s “requests for financial information are flawed

because they concern only one variable in a two-variable equation—where the second variable is

unknown (namely, the overall scope of infringing activity that took place on Cox’s network).”

Opp’n at 7. Again, Plaintiffs ignore not only the parties’ meet and confer efforts, where this very

issue was discussed at length (see Golinveaux Decl., Ex. 7 at 2-3.), but Cox’s Motion, in which it

explained how this information might be used. Mot. at 6-7. More fundamentally, it is Plaintiffs’

burden to establish the underlying direct infringements for which they seek to hold Cox liable. See

Keeler Brass Co. v. Cont’l Brass Co., 862 F.2d 1063, 1065 (4th Cir. 1988).

        For example, Plaintiffs simply ignore that the parties have exchanged all of the copyright

infringement notices that were sent to Cox on Plaintiffs’ behalf. They also ignore that Cox has

requested from non-party MarkMonitor, Inc., data relating to all observations of alleged

infringement by Cox subscribers. Putting aside whether this information is sufficient as a matter



                                                   5
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 8 of 24 PageID# 2009



of law to establish direct infringement, Cox’s expert can utilize this information to provide an

estimate of Plaintiffs’ actual damages—assuming this were the extent of the alleged infringement

for which Cox is secondarily liable.

       Plaintiffs additionally assert—without support—that there may have been “millions or

billions of infringements” of Plaintiffs’ work. However, Plaintiffs are only entitled to statutory

damages for direct infringements that they can prove. The fact that subscribers of other ISPs may

have also infringed Plaintiffs’ works has no bearing on the damages to which Plaintiffs are entitled

should they establish liability. But to the extent Plaintiffs attempt to argue to the jury that the

scope of infringement across the Internet is relevant (indeed, “massive,” as they assert in their

opposition), then Cox is entitled to provide an estimate of Plaintiffs’ actual lost revenue, as both

restitution and reparation of injury are relevant to a jury’s determination of statutory damages. See

Golinveaux Reply Decl., Ex. 22 (BMG Trial Tr. at 2149:23-2150:14) (instructing that the jury can

consider “the revenues that BMG lost because of infringement” in determining the appropriate

statutory damages award”).

       At the end of their opposition concerning this issue, Plaintiffs finally acknowledge, by

citing a Second Circuit case, that the “revenue lost by the copyright holder” is relevant to statutory

damages. Opp’n at 7-8 (citing Bryant v. Media Right Prods., Inc. 603 F.3d 135, 144 (2d Cir.

2010). Plaintiffs then give an example of how this works and, in doing so, admit that “the relevant

figure is the amount of revenue that Apple would have paid to Plaintiffs for the lost download.”

Id. at 8. Again, Cox has requested per-work, per-channel revenue. This includes each plaintiff’s

revenue from physical sales, digital downloads, streaming royalties, and licensing royalties. See

Mot. at 5. It is unclear from Plaintiffs’ opposition how this information would not be captured by

Cox’s request. And, as Plaintiffs now concede, it is directly relevant.




                                                  6
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 9 of 24 PageID# 2010



                3.      Plaintiffs’ fail to articulate a specific burden.

        Despite filing a number of declarations, Plaintiffs fail to meaningfully articulate any burden

in producing the requested information. Indeed, each plaintiff must individually articulate the

burden posed to it in responding to Cox’s discovery requests. See Cappetta v. GC Servs. Ltd.

P’ship, No. CIV. A. 3:08CV288, 2008 WL 5377934, at *3 (E.D. Va. Dec. 24, 2008) (“[A] party

objecting on the grounds that a request is overly burdensome must submit affidavits or other

evidence indicating with specificity the nature and extent of the burden”); see also Stoney Glen,

LLC v. S. Bank & Tr. Co., No. 2:13CV8-HCM-LRL, 2013 WL 5514293, at *3 (E.D. Va. Oct. 2,

2013) (“[T]he party opposing discovery on the ground of burdensomeness must submit detailed

facts regarding the anticipated time and expense involved in responding to the discovery which

justifies the objection”).

        To the extent that a plaintiff does not maintain per-work, per-channel revenue, that plaintiff

must state so. To the extent that a plaintiff maintains this information but, given the intricacies of

that plaintiff’s record-keeping system, it would be unduly burdensome to produce, that plaintiff

must state so. Only two affirmations attached to Plaintiffs’ opposition appear to directly address

any burden in producing this specific information. See ECF Nos. 82-8 & 82-4. Wade Leak, Senior

Vice President and Deputy General Counsel of Sony Music Entertainment attests that

“[d]etermining all the revenue generated on a track by track basis … is extremely time consuming

….” ECF No. 82-8, ¶ 9. Matthew Flot, the Chief Financial Officer of Warner Music, Inc.,

similarly attests that “[r]evenue data likely would be similarly voluminous ….” ECF No. 82-4, ¶

9. The rest of the declarations, like Plaintiffs’ Opposition, erroneously conflate Cox’s prior request

for per-work profit and loss statements with its pending, narrowed request for Plaintiffs’ per-work,

per-channel revenue. Thus, it is impossible to determine whether the burden is specific to Cox’s

request.


                                                  7
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 10 of 24 PageID# 2011



        B.      Cox is no longer seeking Plaintiffs’ per-work profit and loss statements, as
                Plaintiffs have unequivocally represented that they do not exist.

        Early on in the parties’ meet and confer calls, Plaintiffs represented that they do not

 maintain profit and loss statements on a per work basis. Accordingly, as the parties discussed,

 Plaintiffs did not maintain expense information on a per-work basis either. Cox therefore moved

 on and requested any information or analyses that Plaintiffs do maintain that relates to their profits

 per work. This could include, as Cox explained numerous times in letters to Plaintiffs, on calls,

 and in its Motion, profit analyses per artist, per album, per division, per label, etc. During the

 parties’ meet and confer calls on this very issues, Plaintiffs asserted that such information would

 not be relevant. But they did not say it did not exist.

        In its Motion, Cox explained why this information is relevant. See Mot. at 6-7 (actual

 damages are relevant to a precise determination of statutory damages per work). In its Opposition,

 instead of articulating why this information is not relevant, Plaintiffs merely inform the Court what

 its counsel told Cox months ago—Plaintiffs do not maintain this information. And that is precisely

 why Cox did not seek it in its Motion.

        Tellingly, what Plaintiffs do disclose, is that they have generated these analyses in the past

 and thus they exist. ECF No. 82-2 (McMullen Decl., ¶9). Accordingly, Cox seeks, as it did in its

 Motion, any of Plaintiffs’ analyses concerning their profits from any of the works-in-suit, any of

 the albums/compilations at issue, or the artists whose works are at issue. To the extent these

 analyses exist, they should be produced, as they are directly relevant to Plaintiffs’ damages and

 they have asserted no burden in produced these already-generated documents.




                                                   8
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 11 of 24 PageID# 2012



         C.      Plaintiffs’ financial “proffer” is non-responsive and requires the production
                 of the information Cox seeks with this Motion.

         Shortly before filing Plaintiffs’ opposition to this Motion, counsel for Plaintiffs finally

 provided their so-called “proffer” of financial data, which they first identified during the parties’

 mid-December meet and confer calls. As outlined below, this “proffer” is entirely inadequate.

         In mid-December, Plaintiffs represented that they would provide a “range” of each

 plaintiff’s revenue from digital downloads for 2010-2014. After much prodding from Cox,

 Plaintiffs’ counsel finally explained that the “proffer” would not be specific to the works-in-suit

 and that they would not provide any back-up data. Cox noted at the time that, based on Plaintiffs’

 own description, it would not satisfy Cox’s requests for per-work, per-channel revenue data.

         The proffer consists of four documents, each with a single paragraph that described how

 that plaintiff group calculated its revenue during the period 2013-2014. This does not inform Cox

 how much revenue each plaintiff generated for each work-in-suit, as requested. It thus provides

 no basis for Cox to argue to the jury that each work-in-suit is not entitled to the same amount of

 statutory damages, should Plaintiffs establish liability. 4




 4
   The financial data Plaintiffs have produced thus far is minimal. Certain of the plaintiff groups
 represent that “given the practical impossibility of collecting detailed financial documentation …
 Sony Music has provided a summary profit and loss statement for the years 2010-2014.” ECF No.
 82-8, ¶ 11; see also ECF No. 82-2, ¶ 13 (“UMG has provided its parent company’s annual financial
 reports for the years 2010 to 2014.”); ECF No. 82-4, ¶ 10 (“Warner Music has provided its parent
 company’s annual 10-K reports for the years 2010-2014.”); ECF No. 82-6, ¶ 10 (“SATV/EMI has
 provided summary a [sic] profit and loss statement for the years 2010 through 2014.”); ECF No.
 82-3, ¶ 10 (“Warner/Chappell has provided its parent company’s annual 10-K reports for the years
 2010 through 2014.”). These reports, however, are basic top level profit and loss statements and
 provide no indication as to the amount of revenue earned from the works-in-suit, which, as certain
 Plaintiffs admit, constitutes a small fraction of the works they own.


                                                    9
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 12 of 24 PageID# 2013



 III.     DOCUMENTS CONCERNING THE VALIDITY OF THE COPYRIGHTS AND
          PLAINTIFFS’ OWNERSHIP OF THEM

          As outlined in Cox’s Motion, the categories of ownership and validity documents Cox is

 seeking are clear. Specifically, Cox seeks:

          •   Plaintiffs’ work-for-hire agreements relating to the works-in-suit.

          •   Plaintiffs’ assignment and licenses for the works-in-suit for the last ten years.

          •   Documents concerning challenges to the validity of Plaintiffs’ copyrights or their

              ownership.

          Instead of agreeing to produce these specific categories of documents, Plaintiffs will only

 agree to produce documents they unilaterally deem “sufficient to demonstrate that Plaintiffs are

 the legal and/or beneficial owners of an exclusive right under copyright to their respective

 copyrighted works in suit … .” 5

          Regarding Plaintiffs’ work-for-hire agreements, employees representing certain of the

 plaintiff groups have submitted affidavits that state that certain of their recording agreements

 “provide that the master will be created as a ‘work for hire’ … However, the recording agreement

 will also include an assignment provision, to the extent the masters are deemed not to be a work

 made for hire.” ECF No. 82-8, ¶ 14; ECF No. 84.1, ¶ 7 (same). Cox has requested copies of

 Plaintiffs’ work-for-hire agreements and they have only agreed to produce documents “sufficient”

 to demonstrate ownership. If a work-for-hire agreement exists separate and apart from Plaintiffs’

 “recording agreement,” it should be produced. See Mot. at 11-12. Plaintiffs have articulated no

 specific burden regarding producing these agreements, particularly in light of the fact that they are

 already searching for and producing other chain of title related documents.




 5
     Golinveaux Decl., Ex. 3 (Resp. RFP Nos. 15, 21-22) (emphasis added).


                                                  10
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 13 of 24 PageID# 2014



        With respect to documents concerning challenges to the validity of Plaintiffs’ copyrights

 or their ownership in them, Plaintiffs also do not meaningfully address the burden of producing

 these documents. For example, the plaintiff groups variably attest that “[s]earching for documents

 regarding any challenges or disputes regarding the validity or ownership of SATV/EMI’s

 copyright would involve many employees, including attorneys.” ECF No. 82-6, ¶ 14; see also

 ECF No. 82-5, ¶ 8 (same for Warner/Chappell); ECF No. 84-1, ¶ 9 (same for Warner Music); ECF

 No. 82-2, ¶ 17 (noting that “disputes over and challenges to the UMG Record Companies’

 …ownership … are quite rare [and] not maintained in a centralized location or fashion.”); ECF

 No. 82-8, ¶ 16 (same for Sony Music).

        But Plaintiffs have not articulated why searching the documents of “employees, including

 attorneys” or otherwise searching for documents that are stored outside of a “centralized location

 or fashion” is unduly burdensome. Instead, Plaintiffs’ opposition, and these affidavits, appear to

 purposefully conflate Cox’s requests (many of which are not the subject of Cox’s motion). In

 general, the thousands of hours and millions of dollars averred to relate to hypothetical responses

 to Cox’s original requests, before the parties engaged in extensive meet and confer efforts.

 Plaintiffs’ articulation of the time and expense involved in respond to Cox’s requests is thus

 meaningless.

        Moreover, hidden in a footnote, Plaintiffs make the entirely unsupportable argument that

 Cox is somehow precluded from challenging their ownership of the works in suit. See Opp’n,

 n.24. But it is black-letter law that an accused infringer has standing to challenge the plaintiff’s

 ownership in a case such as this, and Plaintiffs’ cases, which concern Section 204(a)’s writing

 requirement, do not hold otherwise. See Lyrick Studios, Inc. v. Big Idea Prods., Inc., 420 F.3d

 388, 392 (5th Cir. 2005) (clarifying that Eden Toys supports the premise that “[a]n after-the-fact




                                                 11
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 14 of 24 PageID# 2015



 writing can validate an agreement from the date of its inception, at least against challenges to the

 agreement by third parties” not that an alleged infringer cannot challenge a written agreement

 already in effect); see also Tempest Publ’g v. Hacienda Records & Recording Studio, Inc., No. H–

 12–736, 2013 WL 5964516, at *13 (S.D. Tex. Nov. 7, 2013) (allowing alleged infringer to

 challenge copyright ownership).

        Cox is not interested in sending Plaintiffs on a fishing expedition, and it is certainly not

 interested in reviewing reams of irrelevant documents related to prior transactions in which the

 works-in-suit changed hands. Instead, Cox seeks assurance that it is receiving meaningful

 responses to its requests. Cox’s concerns regarding its requests are only heightened by the tenor

 of Plaintiffs’ Opposition, and the affidavits of their employees, who appear to double-down of this

 “trust me” approach to discovery. See Opp’n at 14; see also ECF No. 82-6 (Abitbol Decl., ¶¶ 12–

 15); ECF No.82-5 (Blietz Decl., ¶ ¶6–9); ECF No. 82-8 (Leak Decl., ¶¶ 16–18); ECF 82-2

 (McMullen Decl., ¶ ¶15–16, 18); ECF No. 84-1 (Parry Decl., ¶¶9–11). Cox thus requests an order

 compelling Plaintiffs to produce the following:

        •   Plaintiffs’ work-for-hire agreements relating to the works-in-suit.

        •   Plaintiffs’ assignment and licenses for the works-in-suit for the last ten years.

        •   Documents concerning challenges to the validity of Plaintiffs’ copyrights or their

            ownership.

 IV.    DOCUMENTS CONCERNING “COX”

        Cox’s requests seek the following (Mot. at 13):

        •   All documents that mention, refer to, or relate to Cox that were created, received,

            or sent from 2013 to present.




                                                   12
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 15 of 24 PageID# 2016



         •   All documents concerning communications with Cox regarding copyright

             infringement.

         Plaintiffs entirely fail to address why documents in their possession regarding Cox are not

 relevant to this action. They also fail to address any burden in producing these documents. Cox

 agreed to eliminate categories of documents, which the parties can agree are irrelevant (such as

 Plaintiffs’ monthly invoices from Cox). But Plaintiffs do not explain how, if at all, other

 documents that discuss Cox would not be relevant.

         The narrow categories Plaintiffs have agreed to produce in response to these requests,

 including notices sent to Cox and downloads of the alleged infringements are insufficient.

         Cox is also entitled to documents and communications in Plaintiffs’ possession that

 mention or relate to Cox.         These could be documents concerning alleged copyright

 infringement using Cox’s internet service; Cox’s copyright policies; Cox’s promotion of its

 Internet services, including its advertisements regarding “throttling,” as alleged in Plaintiffs’

 Complaint (Compl., ¶ 86); Cox’s treatment of copyright infringement notices or attitude

 towards infringement on its network; documents concerning the effect of infringement by

 Cox’s subscribers on Plaintiffs; or potential actions against Cox subscribers. None of these

 categories of documents, which are all highly relevant, would be captured by Plaintiffs’ limited

 proposal.    It is also unclear why record companies and music publishers would have a

 disproportionate number of documents concerning Cox, particularly on the topics identified above.

 Plaintiffs have certainly not explained why responding to these requests would be unduly

 burdensome.

         The limited categories of documents that Plaintiffs now agree to produce also require

 clarification. First, Plaintiffs represent, for the first time in their Opposition, that they will search




                                                    13
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 16 of 24 PageID# 2017



 for and produce documents concerning Cox and copyright infringement. Opp’n at 16. But as

 Plaintiffs’ Supplemental Responses demonstrate, (Golinveaux Decl., Ex. 19 (Supp. Resp. to RFP

 Nos. 153-155, 162)), they only formally agreed to produce documents that also fall within one of

 the three limitations below:

                •   For the period 2012-2014, documents concerning analysis of the
                    reliability of the MarkMonitor system used to produce the
                    copyright infringement notices sent to Cox upon which Plaintiffs
                    will rely in this litigation;

                •   For the period 2012-2014, documents relating to Cox’s response
                    to receiving an infringement notice sent by or on behalf of
                    Plaintiffs; and

                •   Documents concerning the number of infringement notices Cox
                    would accept from Plaintiffs on or on behalf of Plaintiffs.

 If Plaintiffs are now willing, in response to Cox’s motion to compel, to expand these categories to

 also search for and produce documents that concern “Cox and copyright infringement” that should

 be made clear on the record.

        Plaintiffs also argue that “documents after 2014 is unreasonably broad and burdensome.”

 Opp’n at 16-17. But they provide no support for their burden assertion. Instead, they make the

 misleading argument that “[t]he relevant time period at issue in this case is cabined.” Id. at 17.

 But that is not true. Plaintiffs’ have limited their claim period to 2013-2014. Yet it cannot be

 disputed that documents in Plaintiffs’ possession that concern Cox that were created after that time

 period, particularly if the documents relate to the events that transpired during that time period,

 are relevant. If Plaintiffs are already running search terms and custodians for these documents, as

 they represent, there is no burden in expanding the search to the present day.




                                                 14
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 17 of 24 PageID# 2018



 V.       DOCUMENTS CONCERNING THE COPYRIGHT ALERT SYSTEM (“CAS”)
          AND THE ACTIONS OF OTHER ISPS

          Plaintiffs fundamentally misconstrue the relevance of the documents Cox seeks with these

 requests. First, Plaintiffs assert that their Complaint somehow does not make the argument that

 Cox stood apart from other ISPs in the industry. Plaintiffs go so far as to claim that Cox fails to

 point out any instances where Plaintiffs do so. See Opp’n 19 (citing Mot. at 14). Yet on page 17

 of Cox’s Motion, Cox cites no fewer than 16 separate paragraphs of Plaintiffs’ Complaint where

 they do just that. For example:

          •   Plaintiffs allege that Cox’s actions with respect to suspected copyright infringers was

              “arbitrary.” See Compl., ¶¶ 2, 8, 92, 99. 6

          •   Plaintiffs allege that “Cox condoned the illegal activity because it was popular with

              subscribers and acted as a draw in attracting and retaining subscribers.” Id., ¶ 88.

          •   Plaintiffs allege that Cox’s network “is a primary motivation for subscribing on Cox’s

              network.” Id., ¶ 85.

          •   Plaintiffs allege that Cox’s practice of not engaging in “bandwidth throttling” attracted

              would-be infringers. See id., ¶ 86.

 Each of these allegations and others 7 relate, either explicitly or implicitly, to how Cox compares

 to other ISPs, how its services attract customers as compared to those of other ISPs, and most

 critically, whether its actions were “arbitrary,” which necessarily requires looking at the actions of

 other ISPs. Accordingly, Cox seeks, at a minimum, the following:

      •   CAS Memorandum of Understanding;




 6
   The definition of “arbitrary” is “existing or coming about seemingly at random or by chance or
 as a capricious and unreasonable act of will.” Merriam-Webster Dictionary.
 7
   See also, e.g., Compl., ¶¶ 92, 100-102, 107.


                                                    15
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 18 of 24 PageID# 2019



    •   The implementation, or side agreements, entered into between Plaintiffs and other
        ISPs;

    •   The form of copyright infringement notice utilized by those parties;

    •   Plaintiffs’ communications with other ISPs regarding the terms of the
        implementation, or side agreements, including the number of notices the ISP would
        accept and policies regarding termination and other mitigating actions;

    •   Plaintiffs’ communications with other ISPs, outside of the context of the CAS,
        regarding the number of notices the ISP would accept and policies regarding
        termination.

        Plaintiffs attempt to side-step Cox’s requests by making the straw man argument that “CAS

 is not an industry standard” and that it does not replace an ISP’s obligation under the DMCA. See

 Opp’n at 19-20. They miss the point. Cox seeks these documents because they are directly

 relevant to core issues, namely how other ISPs treated copyright notices, the number they would

 accept, the tenor of the negotiations surrounding these issues, and statements made either by

 Plaintiffs (or their agent, the RIAA) regarding these issues. How others in the industry were

 treating copyright notices, and how copyright owners, including many of the plaintiffs in this case

 agreed they should be treated, is of course relevant to whether Cox’s treatment of notices was

 appropriate.

        Plaintiffs’ burden arguments are also misplaced, and conclusory. There are 58 separate

 plaintiffs in this action, regardless of how Plaintiffs elect to group themselves. The fact that

 “[n]egotiations leading up to the formation of CAS spanned years,” a new organization called the

 Center for Copyright Information was created, or that “dozens of individuals at dozens of

 companies from multiple industries engaged in a dialogue over the course of years,” see Opp’n at

 21, has no bearing on an individual plaintiff’s response to this request. Plaintiffs have articulated

 no burden in going to the relevant personnel or repository for plaintiff and collecting documents




                                                  16
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 19 of 24 PageID# 2020



 (including communications) concerning the CAS. The fact that all 58 Plaintiffs are represented

 by the same law firm (which also represents the RIAA) is not relevant to the burden analysis.

 VI.    DOCUMENTS CONCERNING AND COMMUNICATIONS WITH
        MARKMONITOR

        To be clear, and contrary to Plaintiffs’ characterization of Cox’s requests, Cox is seeking,

 at a minimum, any correspondence or documents concerning MarkMonitor relating in any

 manner to copyright policing or monitoring services, Cox, this litigation, or Plaintiffs’

 relationship with MarkMonitor. Mot. at 19. Cox also explained that it is not seeking Plaintiffs’

 documents concerning MarkMonitor’s trademark watching services or other irrelevant documents.

 Thus, this is not a broad request and Plaintiffs do not explain why there is any burden in producing

 responsive documents.

        While Plaintiffs have agreed to produce certain highly limited categories of documents

 responsive to these requests, their proposed limitations are deficient.         Plaintiffs, in their

 Supplemental Responses, agreed to produce “for the period 2012-2014, documents concerning

 analysis of the reliability of the MarkMonitor system used to produce the copyright infringement

 notices sent to Cox upon which Plaintiffs will rely in this litigation.” See Golinveaux Decl., Ex.

 19 (Supp. Resp., RFP Nos. 153-155, 162). They now agree to expand the date range beyond 2012

 to 2014 but otherwise limit their response to documents “regarding the reliability of the

 MarkMonitor system used to produce the copyright infringement notices sent to Cox … .” Opp’n

 at 24. This is still unacceptable for the reasons outlined in Cox’s Motion, which Plaintiffs do not

 address. See Mot. at 23.

        Plaintiffs also represent for the first time in their Opposition that they are “conducting

 reasonable searches to target non-privileged documents concerning MarkMonitor and a broad

 array of topics and keywords, including BitTorrent, P2P, copyright, Cox, piracy, infringement,



                                                 17
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 20 of 24 PageID# 2021



 illegal, and unlawful.” Opp’n at 24. But when Cox sought to confirm with Plaintiffs whether they

 were producing documents responsive to its MarkMonitor-related requests, see Golinveaux Decl.,

 Ex. 18, Plaintiffs responded that Cox had misrepresented their position and they would be serving

 Supplemental Responses to clarify. Golinveaux Decl., Ex. 21. There is no mention of these search

 terms in Plaintiffs’ Supplemental Responses but instead a set of limitations that inappropriately

 curtails their proposed response.

        Moreover, Plaintiffs’ claims regarding the parties’ negotiations over search terms are also

 very misleading. The parties never agreed to broadly exchange custodians or search

 terms. Rather, Plaintiffs proposed that, as a way to narrow certain of Cox’s requests that they

 considered overbroad, they would propose custodians and search terms, which they have never

 done. Only after Cox’s review of its own ESI was well underway did Plaintiffs insist that both

 parties should exchange custodians and search terms for discussion.

        Finally, the cases Plaintiffs cite in which courts have limited the production of information

 related to “[p]laintiffs’ strategies and techniques for approaching anti-piracy” are inapposite.

 Opp’n at 25. 8 And Plaintiffs do not explain how their agreement to produce a subset of the

 requested documents renders their refusal to produce the balance of the same type of documents

 reasonable. At the very least, Plaintiffs have conceded relevance and a lack of burden.

 VII.   COMMUNICATIONS WITH AND DOCUMENTS CONCERNING THE RIAA

        As with most of Plaintiffs’ Opposition, they have again ignored the specific, narrowed

 requests on which Cox moved resulting from numerous meet and confer calls and letters, and



 8
  DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 460 (C.D. Cal. 2002) (involving a single individual
 who was accused of unlawful interception and theft of signals from a television provider); see
 also UMG Recordings, Inc. v. Lindor, No. 05-cv-1095-DGT-RML, ECF No. 240 (E.D.N.Y. May
 16, 2008) (similarly involving a single individual accused of downloading infringed content onto
 her computer).


                                                 18
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 21 of 24 PageID# 2022



 instead seize on Cox’s original requests to make hypothetical arguments concerning relevance and

 burden. In addition, and as with Cox’s other requests, Plaintiffs represent for the first time in their

 Opposition that they are conducting searches “to target non-privileged documents concerning the

 RIAA and Cox during the 2012 to 2014 time period.” Opp’n at 27. Yet, as with the other sets of

 requests, Cox sought to confirm its understanding that Plaintiffs were searching for documents

 specifically in response to this request. Plaintiff responded that Cox’s characterization was

 inaccurate and that it would be serving Supplemental Responses.             Plaintiffs’ Supplemental

 Responses to these RIAA-related requests did not directly address the RIAA, let alone the search

 terms Plaintiffs are apparently utilizing.

         In any event, Plaintiffs Opposition ignores the narrowed scope of documents Cox is

 seeking and thus its relevance and burden arguments ring hollow. For example, Plaintiffs claim

 that with RFP No. 155, Cox “literally seeks all communications that Plaintiffs have had with the

 RIAA.” Opp’n at 26. Yet, Cox states in its Motion that with respect to this request, it only seeks

 “documents and communications with the RIAA concerning ‘relationships, agreements, and

 communications that pertain to this lawsuit, the works-in-suit, Cox, or MarkMontitor and/or any

 other system used to monitor and or police copyrights.” Mot. at 22. Indeed, this is the very same

 narrowing that Cox provided Plaintiffs on January 15, 2018, days in advance of filing the Motion.

         To be clear, with this Motion, Cox seeks the following:

         •   All non-privileged documents and communications concerning relationships,

             agreements, and communications with the RIAA that pertain to this lawsuit, Cox,

             or MarkMonitor and/or any other system used to monitor or police copyrights.

 Plaintiffs should be compelled to produce the identified categories of documents concerning the

 RIAA.




                                                   19
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 22 of 24 PageID# 2023



 VIII. DOCUMENTS CONCENRING THE EFFECT OF COPYRIGHT
       INFRINGEMENT ON PEER-TO-PEER FILE SHARING SITE

        As outlined in its Motion, Cox propounded a series of request seeking documents

 concerning the effect from copyright infringement on peer-to-peer file sharing sites and documents

 concerning Plaintiffs’ own use of peer-to-peer file sharing sites. In their Opposition Plaintiffs

 again change their responses to Cox’s requests from their Supplemental Responses.

        It no longer appears as though there is any issue with respect to Cox’s RFP Nos. 50-51.

        Plaintiffs fail to respond to Cox’s argument why documents responsive to RFP Nos. 52-

 53, 54-55 outside of the limited categories of documents or date range they offer is insufficient.

 On their face, the proposed categories are non-responsive to the requests. Cox has explained why

 these documents are relevant in its Motion, see Mot. at 26-27, and Plaintiffs do not address these

 arguments other than by feigning confusion. See Opp’n at 29. For the reasons set forth in Cox’s

 Motion, which remain unrebutted, these documents are relevant and Plaintiffs should be ordered

 to produce them. See Mot. at 25-27.

        Lastly, with respect to RFP Nos. 58 and 59, Plaintiffs’ Supplemental Responses plainly

 state that Plaintiffs “will not produce documents responsive only to this request.” Golinveaux

 Decl., Ex. 19. Thus Cox has moved to compel a response from Plaintiffs. If Plaintiffs now

 represent that they are producing documents to these requests, then that removes another issue

 from dispute.

 IX.    CONCLUSION

        With this motion Cox is seeking appropriately tailored categories of documents and

 information that are directly relevant to Plaintiffs’ claims and Cox’s defenses in this action.

 Plaintiffs should be compelled to produce these documents and information.




                                                20
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 23 of 24 PageID# 2024



 Dated: January 24, 2019                      Respectfully submitted,

                                              /s/ Thomas M. Buchanan /
                                              Thomas M. Buchanan (VSB No. 21530)
                                              WINSTON & STRAWN LLP
                                              1700 K Street, NW
                                              Washington, DC 20006-3817
                                              Tel: (202) 282-5787
                                              Fax: (202) 282-5100
                                              Email: tbuchana@winston.com

                                              Attorney for Defendants Cox
                                              Communications, Inc. and CoxCom, LLC

 Of Counsel for Defendants

 Michael S. Elkin (pro hac vice)
 Thomas Patrick Lane (pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166-4193
 Tel: (212) 294-6700
 Fax: (212) 294-4700
 Email: melkin@winston.com
 Email: tlane@winston.com

 Jennifer A. Golinveaux (pro hac vice)
 WINSTON & STRAWN LLP
 101 California Street, 35th Floor
 San Francisco, CA 94111-5840
 Tel: (415) 591-1000
 Fax: (415) 591-1400
 Email: jgolinveaux@winston.com

 Diana Hughes Leiden (pro hac vice)
 WINSTON & STRAWN LLP
 333 S. Grand Avenue, Suite 3800
 Los Angeles, CA 90071
 Tel: (213) 615-1700
 Fax: (213) 615-1750
 Email: dhleiden@winston.com




                                         21
Case 1:18-cv-00950-LO-JFA Document 86 Filed 01/24/19 Page 24 of 24 PageID# 2025



                                 CERTIFICATE OF SERVICE

        I certify that on January 18, 2019, a copy of the foregoing DEFENDANTS’ REPLY

 MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO COMPEL was filed

 electronically with the Clerk of Court using the ECF system, which will send notifications to

 ECF participants.



                                                     /s/ Thomas M. Buchanan
                                                     Thomas M. Buchanan (VSB No. 21530)
                                                     1700 K Street, NW
                                                     Washington, DC 20006-3817
                                                     Tel: (202) 282-5787
                                                     Fax: (202) 282-5100
                                                     Email: tbuchana@winston.com

                                                     Attorney for Cox Communications, Inc.
                                                     and CoxCom, LLC




                                                22
